DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 11/19/2021. Claims 1-14, 17-18 are acknowledge as pending in this application with claims 1-3, 6-7, 9-14 are amended, claims 4-5, 8, 17-18 are previously presented, claim 15-16 are canceled. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer was filed on 02/18/2022 and overcome nonstatutory double patenting rejection over U.S. Patent No. 11,130,314.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 15-16, “the at least one” should be corrected to ---at least one---. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1), and further in view of Tumminia (D 653,715 S), and further in view of Pawlas (US 2017/0259106 A1) 
Regarding claim 6: Wyncott disclose an adjustable kettlebell device, comprising: 
a base in a form of a spherical frustum (stopper plate 14, see annotated in FIGS. 3 and 5); 
a post (central shaft 7, see annotated in FIGS. 3 and 5) having a first end (see annotated in FIGS. 3 and 5) securely coupled to the base (stopper plate 14, see annotated in FIGS. 3 and 5) and configured to slidingly receive a standard weight plate (see annotated in FIG.3; Para [0019] “The central shaft 7 is designed to receive and compliment a standard size weight plate 17”) thereon; 
a sleeve (spacer 20, Para [0019]) disposed on the post (central shaft 7, see annotated in FIGS. 3 and 5) and configured to slidingly receive an Olympic weight plate (see annotated in FIG.5; Para [0019] “In order for the present invention to hold an Olympic size weight plate 17, a spacer adaptor 20 is used”) thereon; 
a removable handle (handle 1, see annotated in FIGS. 3 and 5), the removable handle (handle 1, see annotated in FIG. 3 and 5) being removably coupled to the post (central shaft 7, see annotated in FIG. 3 and 5; Para [0015] “…disengages the central shaft 7 from the shaft-receiving tube 15 and thus allows the user to add or remove weight plates 17 according to his or her preference”) and configured to facilitate an addition or removal of at least one of the standard weight plate and the Olympic weight plate from the adjustable kettlebell device (Para [0015] “…disengages the central shaft 7 from the shaft-receiving tube 15 and thus allows the user to add or remove weight plates 17 according to his or her preference”); 
wherein the post (central shaft 7, see annotated in FIGS. 3 and 5) prevents horizontal movement (when the standard weight plates or the Olympic weight plates are sliding over the post, it stack on top of each other, see FIGS. 3 and 5) of the at least one standard weight plate and the Olympic weight plate (the first type of weight plate in FIG. 3 is the standard size and the second type of weight plate in FIG. 5 is the Olympic size) relative to the base (stopper plate 14, see annotated in FIGS. 3 and 5) and the removable handle (handle 1, see annotated in FIGS. 3 and 5) when the adjustable kettlebell device is being used for exercise purposes (see FIGS. 3 and 5).

    PNG
    media_image1.png
    872
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    741
    media_image2.png
    Greyscale


	Wyncott does not disclose a base in the form of a spherical frustum.
	Chen teach a base (Chen, see annotated in FIG. 7) in the form of a spherical frustum (Chen, see FIG.7).

    PNG
    media_image3.png
    899
    611
    media_image3.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base, as disclosed in Wyncott, to be in the form of a spherical frustum, as taught in Pawlas, because the overall shape of the base (spherical frustum vs flat) is an aesthetical choice that would not affect the overall function of the device. Further, the claim lacks criticality.

Wyncott in view of Chen teach the invention as substantially claimed, see above, but fails to teach a handle (Wyncott, handle 1, see annotated in FIG. 3 and 5) comprising a flange affixed to a block handle.
Tumminia teach an analogous exercise device (Tumminia teach a kettlebell having a post and a handle which is similar the kettlebell as disclosed in the Applicant’s invention; Applicant’s specification, Para [0077] “The flange may be in the form of a cap that is a section of a sphere, as shown in FIG. 5 as 506, 508. Alternatively, both the flange and the block handle may be configured in an unlimited variety of dimensions and shapes, such as a spherical segment or frustum, rectangle, square, or the like. Such different dimensions and shapes may provide advantages for the user. For example, the use of a rectangular flange may reduce the size and weight of the handle, and thus of the assembled kettlebell”) wherein a handle (Tumminia, see annotated in FIG. 1) comprising a flange (Tumminia, see annotated in FIG. 1; the portion of the handle that slides over the post is the flange) affixed to a block handle (Tumminia, see annotated in FIG. 1, the portion of the handle that the user grasp is the block handle).

    PNG
    media_image4.png
    524
    487
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as disclosed in Wyncott, to have a flange affixed to a block handle, as taught in Tumminia, because the overall shape of the handle is an aesthetical choice that would not affect the overall function of the device.

Wyncott in view of Chen, and further in view of Tumminia teach the invention as substantially claimed, see above, but fails to teach at least one additional handle of a different size or shape than the removable handle, wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size.
Pawlas teach at least one additional handle of a different size or shape than the removable handle (Para [0046] “In some embodiments of the kettlebell of the present disclosure, the handle can be removable such that different shape (e.g. diameter, width, height, etc.) handles can be used”), wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size (Para [0046] “In some embodiments of the kettlebell of the present disclosure, the handle can be removable such that different shape (e.g. diameter, width, height, etc.) handles can be used”).


    PNG
    media_image5.png
    953
    757
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the device, as disclosed in Wyncott in view of Chen, to have an additional handle with different size or shape than the removable handle of Wyncott, wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size, as taught in Pawlas, for the purpose of accommodating different exercises.

Regarding claim 7: Wyncott further disclose wherein the removable handle is removably coupled to the post by one of: 
a pin (Wyncott, locking pin 10, see FIGS. 3 and 5) inserted through an opening (Wyncott, pin-receiving hole 8, see FIGS. 3 and 5) proximate a second end of the post (Wyncott, Para [0015] “The locking pin 10 is positioned within the pin-receiving hole 8 in order to mechanically join the central shaft 7 and the shaft-receiving tube 15, and thus the handle 1”); and 
a threaded cap twisted onto matching threads on the post adjacent to the second end of the post. (the Examiner notes that the claim language requires either a pin or a threaded cap, Wyncott discloses the pin).

Regarding claim 8: Wyncott in view of Chen, and further in view of Tumminia teach wherein the post (Tumminia, see annotated in FIG.1) comprises a plurality of spaced apart through holes (Tumminia, see annotated in FIG.1).

    PNG
    media_image6.png
    524
    471
    media_image6.png
    Greyscale


Regarding claim 9: Wyncott in view of Chen, and further in view of Tumminia teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are vertically aligned on the post (Tumminia, see annotated in FIG.1).

Regarding claim 10: Wyncott in view of Chen, and further in view of Tumminia teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are not vertically aligned on the post (Tumminia, see annotated in FIG.1; In so much as the Applicant has shown that the holes are not vertically aligned on the post, Wyncott in view of Tumminia discloses the same. The distance between the plate and the first hole is larger than the distance between subsequent holes, please see above).

Regarding claim 11: Wyncott in view of Chen, and further in view of Tumminia teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1).

Regarding claim 12: Wyncott in view of Chen, and further in view of Tumminia teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are not disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; In so much as the Appplicant has shown that the holes are not vertically aligned on the post, Wyncott in view of Tumminia discloses the same. The distance between the plate and the first hole is larger than the distance between subsequent holes, please see above).

Regarding claim 13: Wyncott further disclose wherein at least one of the post (Wyncott, central shaft 7) and the sleeve (Wyncott, spacer adaptor 20) is used to structurally support the removable handle (Wyncott, handle 1) and maintain a position of the removable handle relative to the base (Wyncott, stopper plate 14,Para [0012] “…the shaft-receiving tube 15 is perimetrically connected to the handle 1, oriented perpendicular to the grasping hole 6. When grasped by the user, this configuration aligns the shaft-receiving tube 15 and thus the central shaft 7 along the length of the user's arm”).

Regarding claim 14: Wyncott further disclose the post (Wyncott, central shaft 7) or the sleeve (Wyncott, spacer adaptor 20) is used to limit a distance in which the removable handle (Wyncott, handle 1) is configured to travel along the post (Wyncott, central shaft 7) towards the base (Wyncott, stopper plate 14,see FIG.5, the post 7 has the hole 8 which allow the locking mechanism 10 to pass through and secure the handle to the post 7 at a distance toward the base, Para [0015] “The locking pin 10 is positioned within the pin-receiving hole 8 in order to mechanically join the central shaft 7 and the shaft-receiving tube 15, and thus the handle 1”)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1), and further in view of Tumminia (D 653,715 S), and further in view of Pawlas (US 2017/0259106 A1), and further in view of Marich et al. (US 2014/0287891 A1)
Regarding claim 17: Wyncott in view of Chen, and further in view of Tumminia, and further in view of Pawlas teach the invention as substantially claimed, see above, but fails to teach a coating applied to at least one component of the adjustable kettlebell device.
Marich et al teach a coating applied to at least one component of the adjustable kettlebell device (Marich et al, Para [0025] “an outer coating is applied to the exercise bell 10, which in this embodiment is paint. The exercise bell 10 may also have other coatings, such as rubber, plastic, other polymers or composites, or other coatings that are commonly known for covering and protecting metals”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one component of the adjustable kettlebell, as taught in Wyncott in view of Chen and further in view of Tumminia, to have a coating, as taught in Marich, for the purpose of covering and protecting the kettlebell.

Regarding claim 18: Wyncott in view of Chen, and further in view of Tumminia, and further in view of Pawlas and further in view of Marich teach the coating is applied as one of a paint and a powder (Marich et al, Para [0025] “an outer coating is applied to the exercise bell 10, which in this embodiment is paint. The exercise bell 10 may also have other coatings, such as rubber, plastic, other polymers or composites, or other coatings that are commonly known for covering and protecting metals”).

Allowable Subject Matter
Claims 1-5 are allowed.

Response to Arguments
Applicant's arguments filed 02/18/2022 regarding claims 1-5 are persuasive and claims 1-5 are allowed.
Applicant's arguments filed 02/18/2022 regarding claims 6-14, 17-18 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 6-14, 17-18 have been considered but are not persuasive (see rejection 103 above).
The newly added limitation of claim 6 is rejected under Pawlas (US 2017/0259106 A1) (See Rejection 103 above).

Applicant’s arguments: 
The cited references Wyncott, Chen, and Tumminia, individually or in combination, fail to teach, suggest, or disclose at least the following limitations of independent claim 6, "a base in a form of a spherical frustum," "a post having a first end securely coupled to the base and configured to slidingly receive a standard weight plate thereon," "a sleeve disposed on the post and configured to slidingly receive an Olympic weight plate thereon," "a removable handle comprising a flange affixed to a block handle," "the removable handle being removably coupled to the post and configured to facilitate an addition or removal of at least one of the standard weight plate and the Olympic weight plate from the adjustable kettlebell device," "wherein the post prevents horizontal movement of the at least one standard weight plate and the Olympic weight plate relative to the base and the removable handle when the adjustable kettlebell device is being used for exercise purposes," "at least one additional handle of a different size or shape than the removable handle," and "wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size." (Applicant’s Remark, pages 9-10) 
Specifically, the cited reference Wyncott describes, in the Abstract, an adjustable weight kettlebell which allows a user to easily adjust the overall weight. The kettlebell of Wyncott includes a handle, a grasping hole, a central shaft, a locking mechanism, a stopper plate, a shaft- receiving tube, a locking collar, and an at least one weight plate. The grasping hole traverses through the handle. The shaft-receiving tube is perimetrically connected to the handle, perpendicular to the grasping hole. Further, according to the cited reference Wyncott, the central shaft is concentrically attached within the shaft-receiving tube by the locking mechanism, where the locking mechanism is mechanically integrated between the shaft-receiving tube and the central shaft. The central shaft retains and support the weight plate. The cited reference Wyncott further explains that the central shaft traverses through a mounting hole of the weight plate. The stopper plate of the cited reference Wyncott is normally connected to the central shaft, opposite the handle, to retain the weight plate. Moreover, the locking collar of Wyncott secures the weight plate in place and is slidably engaged to the central shaft. 
Further, the cited reference Chen describes, in the Abstract, an adjustable kettlebell device that includes a kettlebell base having a housing formed below a handle. The housing of Chen includes a chamber formed by an upper wall and a bottom wall, one or more weight elements each include a tubular member for engaging into the chamber of the housing, and a latch is slidably received in the housing and movable to engage with the tubular members of the weight elements for detachably attaching the tubular member of the weight elements to the kettlebell base. The tubular member of the cited reference Chen includes a channel formed by a rib, and the latch includes a projection for engaging with the channel of the tubular member of the weight elements.
Moreover, in the Reasons for Allowance Section in the Notice of Allowance dated 5-21- 2021 for parent case, U.S. Non-Provisional Patent Application S/N 16/250,611 filed on 1-17- 2019 and patented on 9-28-2021 as U.S. Patent No. 11,130,014, the examiner acknowledged "the prior art of Wyncott, Pawlas, Burosh, Chen fails to teach or render obvious . .. 'wherein the handle component comprises a flange and a block handle."' As such, the cited references Wyncott and Chen, individually or in combination, fail to teach, suggest, or disclose at least the following limitation of instant claim 6, "a removable handle comprising a flange affixed to a block handle."
Furthermore, Applicant asserts that the design patent of Tumminia merely describes an ornamental design for a kettlebell, and as such, fails to cure the deficiencies of the cited references Wyncott and Chen in teaching, suggesting, or disclosing several limitations of claim 6. As such, the cited references Wyncott, Chen, and Tumminia, individually or in combination, fail to render claim 6 obvious under 35 U.S.C. § 103. As such, claim 6 is in condition for allowance. Since claims 7-14 depend from independent claim 6, which Applicant has argued supra to not be rendered obvious by Wyncott in view of Chen and further in view of Tumminia, Applicant maintains that dependent claims 7-14 are not rendered obvious by Wyncott in view of Chen and further in view of Tumminia under 35 U.S.C. § 103. Thus, dependent claims 7-14 are also in condition for allowance. Favorable action on these claims is respectfully requested.

Examiner’s response: Applicant’s arguments are not persuasive because:
Wyncott as modified by Chen teach the base (Wyncott, stopper plate 14, see annotated in FIGS. 3 and 5, see rejection 103 above) in a form of a spherical frustum (Chen, see FIG.7 above). Further, Wyncott teach a post (Wyncott, central shaft 7, see annotated in FIGS. 3 and 5 above) having a first end (Wyncott, see annotated in FIGS. 3 and 5) securely coupled to the base (Wyncott, stopper plate 14, see annotated in FIGS. 3 and 5) and configured to slidingly receive a standard weight plate (Wyncott, see annotated in FIG.3; Para [0019] “The central shaft 7 is designed to receive and compliment a standard size weight plate 17”) thereon. Further, Wyncott teach a sleeve (Wyncott, spacer 20, Para [0019]) disposed on the post (Wyncott, central shaft 7, see annotated in FIGS. 3 and 5) and configured to slidingly receive an Olympic weight plate (Wyncott, see annotated in FIG.5; Para [0019] “In order for the present invention to hold an Olympic size weight plate 17, a spacer adaptor 20 is used”) thereon. Further, Wyncott teach a removable handle (Wyncott, handle 1, see annotated in FIGS. 3 and 5), the removable handle (Wyncott, handle 1, see annotated in FIG. 3 and 5) being removably coupled to the post (Wyncott, central shaft 7, see annotated in FIG. 3 and 5; Para [0015] “…disengages the central shaft 7 from the shaft-receiving tube 15 and thus allows the user to add or remove weight plates 17 according to his or her preference”) and configured to facilitate an addition or removal of at least one of the standard weight plate and the Olympic weight plate from the adjustable kettlebell device (Wyncott, Para [0015] “…disengages the central shaft 7 from the shaft-receiving tube 15 and thus allows the user to add or remove weight plates 17 according to his or her preference”). Further, Wyncott teach wherein the post (Wyncott, central shaft 7, see annotated in FIGS. 3 and 5) prevents horizontal movement (Wyncott, when the standard weight plates or the Olympic weight plates are sliding over the post, it stack on top of each other, see FIGS. 3 and 5) of the at least one standard weight plate and the Olympic weight plate (Wyncott, the first type of weight plate in FIG. 3 is the standard size and the second type of weight plate in FIG. 5 is the Olympic size) relative to the base (Wyncott, stopper plate 14, see annotated in FIGS. 3 and 5) and the removable handle (Wyncott, handle 1, see annotated in FIGS. 3 and 5) when the adjustable kettlebell device is being used for exercise purposes (Wyncott, see FIGS. 3 and 5). Further Wyncott as modified by Pawlas teach at least one additional handle of a different size or shape than the removable handle (Pawlas, Para [0046] “In some embodiments of the kettlebell of the present disclosure, the handle can be removable such that different shape (e.g. diameter, width, height, etc.) handles can be used”), wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size (Pawlas, Para [0046] “In some embodiments of the kettlebell of the present disclosure, the handle can be removable such that different shape (e.g. diameter, width, height, etc.) handles can be used”)
Although the Applicant provided all the limitations of Wyncott regarding a handle, a grasping hole, a central shaft, a locking mechanism, a stopper plate, a shaft- receiving tube, a locking collar, and an at least one weight plate, the Applicant did not provide any argument regarding what limitation that Wyncott fail to teach. Further, Wyncott teach a post (Wyncott, central shaft 7, see annotated in FIGS. 3 and 5 above) having a first end (Wyncott, see annotated in FIGS. 3 and 5) securely coupled to the base (Wyncott, stopper plate 14, see annotated in FIGS. 3 and 5) and configured to slidingly receive a standard weight plate (Wyncott, see annotated in FIG.3; Para [0019] “The central shaft 7 is designed to receive and compliment a standard size weight plate 17”) thereon.
Although the Applicant provided all the limitations of Wyncott regarding a kettlebell base having a housing formed below a handle, the Applicant did not provide any argument regarding what limitation that Wyncott fail to teach. Further, Wyncott as modified by Chen teach the base (Wyncott, stopper plate 14, see annotated in FIGS. 3 and 5, see rejection 103 above) in a form of a spherical frustum (Chen, see FIG.7 above). 
The Examiner acknowledge the allowable subject matter “wherein the handle component comprises a flange and a block handle” and "a removable handle comprising a flange affixed to a block handle" in a parent case, U.S. Non-Provisional Patent Application S/N 16/250,611 filed on 1-17- 2019 and patented on 9-28-2021 as U.S. Patent No. 11,130,014. However, the allowable subject matter is directed a different embodiment wherein the post has a first top end with a first diameter and a second bottom end with a second diameter wherein the first diameter is smaller than the second diameter. Regarding to claim 6, Wyncott in view of Tumminia teach “wherein the handle component comprises a flange and a block handle” and "a removable handle comprising a flange affixed to a block handle". Further, Wyncott teach a post (Wyncott, central shaft 7, see annotated in FIGS. 3 and 5 above) having a first end (Wyncott, see annotated in FIGS. 3 and 5) securely coupled to the base (Wyncott, stopper plate 14, see annotated in FIGS. 3 and 5) and configured to slidingly receive a standard weight plate (Wyncott, see annotated in FIG.3; Para [0019] “The central shaft 7 is designed to receive and compliment a standard size weight plate 17”) thereon.
Wyncott in view of Tumminia teach a kettlebell having a post and a handle which is similar the kettlebell as disclosed in the Applicant’s invention (Applicant’s specification, Para [0077] “The flange may be in the form of a cap that is a section of a sphere, as shown in FIG. 5 as 506, 508. Alternatively, both the flange and the block handle may be configured in an unlimited variety of dimensions and shapes, such as a spherical segment or frustum, rectangle, square, or the like. Such different dimensions and shapes may provide advantages for the user. For example, the use of a rectangular flange may reduce the size and weight of the handle, and thus of the assembled kettlebell”) wherein a handle (Tumminia, see annotated in FIG. 1) comprising a flange (Tumminia, see annotated in FIG. 1; the portion of the handle that slides over the post is the flange) affixed to a block handle (Tumminia, see annotated in FIG. 1, the portion of the handle that the user grasp is the block handle). (see the Rejection 103 above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784